DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 10/18/2022, has been entered and made of record. Claims 1 and 3-19 are pending in the application. Claims 3,4,6-10,12,13, and 17-19 have been withdrawn from consideration.

2.	Applicant’s cancellation of claim 20 has obviated the Examiner’s rejection under 35 U.S.C. 112(a). Applicant’s amendment to claim 15 has overcome the Examiner’s objection. Finally, the Examiner notes that Applicant has taken the suggested amendments to claims 1,5, and 14-16.

Response to Arguments
Applicant's attempt to disqualify Kim pursuant to the same assignment obligation provision of 35 U.S.C. 102(b)(2)(C) is unsuccessful because Kim qualifies as prior art under 35 U.S.C. 102(a)(1) and is, therefore, outside the scope of the (b)(2)(C) exception. Therefore, Kim stands as applicable prior art, and the rejections detailed in the Office action dated July 18, 2022 are resubmitted in the instant Office action.
Kim qualifies as prior art under 35 U.S.C. 102(a)(1). Pursuant to 35 U.S.C. 102(a)(1), “[a] person shall be entitled to a patent unless…the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.” As Applicant notes in the Remarks, the effective filing date of instant application is February 23, 2018. Kim was published via the U.S. Patent Application Publication on November 7, 2013, which is before the effective filing date of the instant application. Moreover, since Kim was published more than one year before the effective filing date of the instant application, no exception under 35 U.S.C. 102(b)(1) could disqualify it.
The (b)(2)(C) exception does not apply to references qualifying as prior art under 35 U.S.C. 102(a)(1). Pursuant to 35 U.S.C. 102(b)(2)(C), “[a] disclosure shall not be prior art to a claimed invention under subsection (a)(2) if…the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.” (Emphasis added). However, as noted above, Kim qualifies as prior art under 35 U.S.C. 102(a)(1). Furthermore, pursuant to MPEP 717.02(b)(II), “[t]he 35 U.S.C. 102(b)(2)(C) exception does not apply to a disclosure that qualifies as prior art under 35 U.S.C. 102(a)(1).” MPEP 717.02(b)(II) continues, “[t]hus, if the issue date of a U.S. patent or publication date of a U.S. patent application publication or WIPO published international application is before the effective filing date of the claimed invention, it may be prior art under 35 U.S.C. 102(a)(1), regardless of the fact that the subject matter disclosed and the claimed invention are commonly owned or resulted from a joint research agreement.” (Emphasis added).
The Examiner also notes MPEP 717.02(b)(I), which states “[i]t is also important to recognize that the 35 U.S.C. 102(b)(2)(C) exception applies when the rejection is under 35 U.S.C. 102(a)(2) (anticipation) or 35 U.S.C. 103 (obviousness).” (Emphasis added). To the extent that this passage could be read to allow exception under 35 U.S.C. 102(b)(2)(C) to any reference, even those qualifying as prior art under 35 U.S.C. 102(a)(1) based on their date alone,  used in a rejection under 35 U.S.C. 103, the Examiner submits the additional passage of MPEP 717.02(b)(I) stating that “the AIA  expanded the previous commonly owned prior art exception under the CREATE Act to now apply to anticipation rejections and not just obviousness rejections.” (Emphasis added). Regarding this previous exception, that of pre-AIA  35 U.S.C. 103(c), MPEP 2146 states that “[i]t is important to recognize that pre-AIA  35 U.S.C. 103(c) applies only to consideration of prior art for purposes of obviousness under 35 U.S.C. 103. It does not apply to or affect subject matter which is applied in a rejection under 35 U.S.C. 102 or a double patenting rejection. In addition, if the subject matter qualifies as prior art under any subsection of pre-AIA  35 U.S.C. 102 other than (e), (f), or (g) (e.g., pre-AIA  35 U.S.C. 102(a) or (b)) it will not be disqualified as prior art under pre-AIA  35 U.S.C. 103(c).” (Emphasis added). Note that this section draws a distinction between references qualifying as prior art under 35 U.S.C. 102 and those applied as prior art under 35 U.S.C. 102.
 









Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1,5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2016/0212332) in view of Kim (2013/0293772).
	As to claim 1, Tang et al. discloses a camera module (Fig. 6, super-resolution imaging device “100” with camera “101”), comprising: 
an image sensor (e.g., Fig. 3A, image sensor package “15`”) configured to output a plurality of image frames (e.g., Fig. 7, steps “202” and “204”); 
a lens assembly disposed on the image sensor (Fig. 3A, lens barrel “14`”), the lens assembly comprising:
at least one lens unit disposed on an optical path (Fig. 3A, lens(es) of lens barrel “14`”), wherein a lens of the at least one lens unit is moved to adjust an optical path of light incident on the image sensor ([0050], lines 8-11); and
an actuator (e.g., Fig. 6, MEMS actuator “17”) configured to adjust an angle of the lens with respect to an optical axis of the at least one lens unit in response to a control signal, thereby changing the optical path ([0050], lines 8-11; [0058]); 
a controller (Fig. 6, processor “106”) configured to generate the control signal to control 
the lens assembly ([0051]; [0058]; {The processor inherently sends a signal to move the lens as it controls the super-resolution imaging application.}); and 
an image synthesizer (Fig. 6, processor “106”) configured to synthesize the plurality of image frames to generate a composite image ([0060]), 
wherein the composite image has a resolution higher than that of the image frames ([0054], lines 1-3), and 
wherein the plurality of image frames comprises image frames generated along respectively different optical paths changed by the lens assembly ([0056]).
The claim differs from Tang et al. in that it requires (1) that the lens assembly comprises a holder that holds the at least one lens, (2) that a variable filter unit, rather than simply a lens, is part of the lens assembly, includes the actuator, and is controlled to move during the claimed composite image formation process to adjust the optical path, (3) that the variable filter unit includes a filter that filters light within a predetermined wavelength range, and (4) that the filter and the at least one lens unit be separately held by the holder. 
In the same field of endeavor, Kim discloses a camera module (Figs. 1 and 2) including an image-stabilizing lens assembly (Figs. 1 and 2, lens holder “30,” horizontal portion of base “20,” “lenses “31,” and variable lens “41” with layer “50”) comprising a holder (Figs. 1 and 2, lens holder “30” and horizontal portion of base “20”) that holds lenses (1) ([0032]; [0033], lines 1-4). The lens assembly further includes a variable filter unit comprising a filter (Figs. 1 and 2, variable lens “41” with infrared cut-off coating layer “50”) that filters infrared light entering the camera module (3) ([0043]) and an actuator (Figs. 1 and 2, actuator “40”) that controls movement of the filter to change the optical path of incident light, during the image-stabilizing process (2) ([0040]). Furthermore, the holder separately holds both the lenses and the filter (4) (Figs. 1 and 2, lens holder “30” holds the lenses “31” ([0032]) and horizontal portion of base “20” holds the filter ([0031])). In light of the teaching of Kim, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to separately provide one or more normal imaging lenses and an infrared-blocking layer coated variable lens both held by a holder of the OIS lens assembly of Tang et al. in the manner configured by Kim because this would alleviate the need for a separate infrared filter, thereby reducing the camera module’s height (see Kim, [0036]), while allowing for faithful autofocusing and hand-shake compensation as well as zooming and shuttering (see Kim, [0041]). 
As to claim 5, Tang et al., as modified by Kim, discloses the camera module according to claim 1, further comprising: 
a main board on which the image sensor is disposed (see Kim, Figs. 1 and 2, PCB “10” with image sensor “11”), 
wherein the holder is configured to accommodate and support the at least one lens unit (see Kim, Figs. 1 and 2, lens holder “30” and horizontal portion of base “20”; [0032]).
As to claim 11, Tang et al., as modified by Kim, discloses the camera module according to claim 1, wherein the plurality of image frames comprise: 
a first image frame (see Tang et al., Fig. 7, step “202”); and 
a second image frame shifted (see Tang et al., Fig. 7, step “204”) by a first interval based on the first image frame (see Tang et al., [0056]).
2.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2016/0212332) in view of Kim (2013/0293772) in view of Slutskiy et al. (US # 6,242,850) and further in view of Shintani (US 2005/0225646).
As to claim 14, Tang et al., as modified by Kim, teaches the camera module according to claim 1, wherein the variable filter unit comprises: 
the filter (see Kim, Figs. 1 and 2, variable lens “41” with infrared cut-off coating layer “50”; [0043]). 
The claim differs from Tang et al., as modified by Kim, in that it requires that the variable filter unit also includes comprises a central shaft part disposed on a tilting shaft of the filter and piezoelectric elements connected to respective end portions of the central shaft part. 
However, being reasonably pertinent to the problem faced by the instant inventors (e.g., embodiment of Figs. 9 and 10 of Applicant’s drawings), Slutskiy et al. discloses a piezoelectric actuator (Fig. 2) in which linear motion of two piezoelectric elements respectively acting on two ends (claimed end portions) of a rotor (claimed central shaft part) is converted into rotational rotor motion (col. 5, lines 3-5). Specifically, the piezoelectric elements (Fig. 2, piezoelectric vibrators “120/121”) are connected at one respective end to a body (Fig. 2, housing element “111/112”). The other respective end is engaged with the rotor (col. 7, lines 48-53). Periodic elongation of the piezoelectric elements causes rotational rotor motion (col. 7, lines 53-55). 
Still, although pertinent to piezoelectric actuation, Slutskiy et al. fails to disclose that the rotor is connected to a tilting shaft for an optical element. Being pertinent to the problem faced by the inventors in light of Slutskiy et al., Shintani discloses a lens system for a camera that is shake stabilized (Fig. 1). The system includes an actuator (e.g., Fig. 1, actuator “3a”) that rotates a gear (e.g., Fig. 1, gear “202a”), thereby causing rotation of a shaft (e.g., Fig. 1, shaft “200a”) that adjusts the rotational position of the lens system (e.g., [0037]). 
In light of the teaching of Slutskiy et al. and Shintani, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a piezoelectric element configuration like that in Slutskiy et al., where left and right elements affect rotational motion of a rotor or gear that affects rotational motion of a tilting/rotation shaft for the variable lens/filter of Tang et al., as modified by Kim, because, as Slutskiy et al. notes in col. 1, lines 13-23, this configuration can achieve high performance in equipment where small size and weight are required for compactness, like the camera module of Tang et al., as modified by Kim. 
The combination of Tang et al., Kim, Slutskiy et al., and Shintani detailed above in claim 15 forms the basis for the rejection of claims 15 and 16 below.
As to claim 15, Tang et al., as modified by Kim, Slutskiy et al., and Shintani, teaches the camera module according to claim 1, wherein the variable filter unit comprises: 
a body (see Slutskiy et al., housing element “111/112” vis-a-vis Kim’s horizontal portion of base “20”);
the filter (see Kim, Figs. 1 and 2, variable lens “41” with infrared cut-off coating layer “50”; [0043]); 
a central shaft part disposed between the body and the filter (see Slutskiy et al., Fig. 2, rotor “140”); and 
a piezoelectric element disposed between the body and the central shaft part (see Slutskiy et al., Fig. 2, piezoelectric vibrators “120/121”), 
wherein the body supports the piezoelectric element/piezoelectric elements (see Slutskiy et al., Fig. 2) and the filter (see Kim, [0031]), and 
the central shaft part is disposed on a rotational central axis of the filter (see Slutskiy et al., Fig. 1; see Shintani, Fig. 1) so as to rotate the filter according to a change in a length of the piezoelectric element (see Slutskiy et al., col. 7, lines 48-55).
	As to claim 16, Tang et al., as modified by Kim, Slutskiy et al., and Shintani, teaches the camera module according to claim 1, wherein the variable filter unit comprises: 
a body (see Slutskiy et al., housing element “111/112” vis-a-vis Kim’s horizontal portion of base “20”); 
the filter (see Kim, Figs. 1 and 2, variable lens “41” with infrared cut-off coating layer “50”; [0043]); 
piezoelectric elements supported by the body (see Slutskiy et al., Fig. 2, piezoelectric vibrators “120/121”); and 
connection parts disposed between the piezoelectric elements and the filter (see Slutskiy et al., Fig. 2, hard edge inserts “133” and “134”).








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
10/29/2022